                                                                1   Marquis Aurbach Coffing
                                                                    Terry A. Coffing, Esq.
                                                                2   Nevada Bar No. 4949
                                                                    Chad F. Clement, Esq.
                                                                3   Nevada Bar No. 12192
                                                                    Jared M. Moser, Esq.
                                                                4   Nevada Bar No. 13003
                                                                    10001 Park Run Drive
                                                                5   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                6   Facsimile: (702) 382-5816
                                                                    tcoffing@maclaw.com
                                                                7   cclement@maclaw.com
                                                                    jmoser@maclaw.com
                                                                8   Attorneys for Defendants
                                                                9                              UNITED STATES DISTRICT COURT
                                                               10                                     DISTRICT OF NEVADA
                                                               11   JOHN CARTER and CHRISTINE CARTER, Case No.: 2:16-cv-02967-RFB-VCF
MARQUIS AURBACH COFFING




                                                               12                                Plaintiffs,
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13          vs.                                       STIPULATION AND ORDER TO
                                                                                                                   CONDUCT DEPOSITION BY REMOTE
                                Las Vegas, Nevada 89145




                                                               14   RICHLAND HOLDINGS, INC. d/b/a                             MEANS
                                  10001 Park Run Drive




                                                                    ACCTCORP OF SOUTHERN NEVADA, a
                                                               15   Nevada Corporation; RC WILLEY aka RC
                                                                    WILLEY FINANCIAL SERVICES, and
                                                               16   RANDALL CORPORATION d/b/a BOWEN
                                                                    LAW OFFICES,
                                                               17
                                                                                                 Defendants.
                                                               18
                                                                           Pursuant to Federal Rule of Civil Procedure (“FRCP”) 30(b)(4), Plaintiffs John Carter
                                                               19
                                                                    and Christine Carter (together, “Plaintiffs”), by and through their attorney of record, Vernon
                                                               20
                                                                    Nelson, Esq. of The Law Office of Vernon Nelson, PLLC, and Defendant Richland Holdings,
                                                               21
                                                                    Inc. d/b/a AcctCorp of Southern Nevada (“AcctCorp”), by and through its attorneys of record,
                                                               22
                                                                    the law firm of Marquis Aurbach Coffing, hereby agree and stipulate as follows:
                                                               23
                                                                           WHEREAS, AcctCorp served Notices of Intent to Issue Subpoenas and did cause to be
                                                               24
                                                                    served subpoenas for deposition testimony of the respective FRCP 30(b)(6) designees for several
                                                               25
                                                                    third-parties, including Experian Information Solutions, Inc.; Equifax; and TransUnion, for
                                                               26
                                                                    depositions to be conducted October 31, 2018; and upon Navy Federal Credit Union and Chase
                                                               27
                                                                    Bank, for depositions to be conducted November 1, 2018, at the offices of Marquis Aurbach
                                                               28
                                                                                                           Page 1 of 2
                                                                                                                                   MAC:14665-003 3557291_1 11/2/2018 1:44 PM
                                                                1   Coffing, located at 10001 Park Run Drive, Las Vegas, NV 89145;

                                                                2           WHEREAS, TransUnion contacted AcctCorp’s counsel and requested that the deposition

                                                                3   be conducted via remote means to allow TransUnion’s FRCP 30(b)(6) designee(s) as well as the

                                                                4   parties and their respective counsel to avoid having to travel to or from Illinois or Pennsylvania

                                                                5   for the anticipated deposition;

                                                                6           WHEREAS, on October 22, 2018, the parties submitted a stipulation [ECF No. 74] for a

                                                                7   remote deposition as to TransUnion, which is still pending, and AcctCorp’s counsel continues to

                                                                8   be informed by subpoenaed parties that their respective representatives are spread around the

                                                                9   United States, thereby requiring either (1) the incurring of significant expense or (2) the various

                                                               10   depositions be conducted by remote means to minimize costs for all involved; and

                                                               11           WHEREAS, Plaintiffs’ counsel and AcctCorp’s counsel agree that for purposes of time
MARQUIS AURBACH COFFING




                                                               12   and cost efficiency, it is in the parties’ and the various third-parties’ best interest that the
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13   depositions be conducted by remote means should the subpoenaed party request, and they hereby
                                Las Vegas, Nevada 89145




                                                               14   ask the Court to enter an order on this stipulation, pursuant to FRCP 30(b)(4), to allow the
                                  10001 Park Run Drive




                                                               15   remote deposition of the subpoenaed 30(b)(6) designee(s) requesting such accommodation.

                                                               16           Dated this 2nd day of November, 2018.

                                                               17   MARQUIS AURBACH COFFING                          THE LAW OFFICE OF VERNON NELSON,
                                                                                                                     PLLC
                                                               18
                                                                    By:      /s/ Jared M. Moser                      By:     /s/ Vernon Nelson
                                                               19         Terry A. Coffing, Esq.                           Vernon Nelson, Esq.
                                                                          Nevada Bar No. 4949                              Nevada Bar No.: 6434
                                                               20         Chad F. Clement, Esq.                            9480 South Eastern Avenue, Suite 252
                                                                          Nevada Bar No. 12192                             Las Vegas, NV 89123
                                                               21         Jared M. Moser, Esq.                             Attorney for Plaintiffs
                                                                          Nevada Bar No. 13003
                                                               22         10001 Park Run Drive
                                                                          Las Vegas, Nevada 89145
                                                               23         Attorneys for Defendants

                                                               24                                               ORDER
                                                               25           IT IS SO ORDERED this 2nd day of November, 2018.

                                                               26

                                                               27
                                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                               28
                                                                                                                                     MAC:14665-003 3557291_1 11/2/2018 1:44 PM
